Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Specification

Objection is made to the Specification for minor informalities:  At the very end of Paragraph [0014], the phrase 
-- reversible ”nano-traps. --  
Should be changed to 
-- reversible ”nano-traps.” --  
Objections to the Claims

Objection is made to claims 8 – 16 for minor informalities.  In claim 8, at the fifth-to-last line,
“an a salt thereof”
should be changed to 
– or a salt thereof --.
Objection is made to claim 15 for minor informalities.  The phrase, “is as defined above” should be changed to “is as defined in claim 8.” 
	Objection is made to claim 17 for minor informalities.  At the bottom of claims page 8, adjacent and below the notation “Formula [sic, Structure?] 3a,”  i.e.,

    PNG
    media_image1.png
    74
    51
    media_image1.png
    Greyscale

should be removed.

Provisional Double Patenting Analysis
Co-pending application 16/691158
This application 16/691157

    PNG
    media_image2.png
    845
    894
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    622
    817
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    809
    media_image4.png
    Greyscale



Per [0015], uranium is among the contaminants amendable to removal by the technology disclosed in the pending application.
An amidoxime has the structure indicated at below left, while the structure of the tautomeric amidrazone is shown at below right:

    PNG
    media_image5.png
    90
    80
    media_image5.png
    Greyscale
 				
    PNG
    media_image6.png
    299
    1163
    media_image6.png
    Greyscale


Claim 6 of co-pending application ‘158 requires a substituent, i.e., amidoxime or amidrazone, that is a not a species of the genus of substituents satisfying claim 8 of the pending ‘157 application under examination in this prosecution, i.e., hydrogen, halide, alkyl or heteroalkyl with 1 – 3 carbon atoms, or any of the recited binding moieties, i.e., nitro, thiol, halide, conjugate base, ammonium, pyridinium, or imidazolium substituents, or salt thereof.  Accordingly, the pending claim 8 does not appear to encompass any species falling within the scope of co-pending claim 6, and the prior art does not appear to suggest substitution of the latter for the former.  Consequently no provisional obviousness type double patenting rejection is indicated based on a comparison of these two claims.

Art Cited of Interest
	US 3845014 to Frank and 20140294701 to Dai cited in 16/961,158, are cited of interest here.  Documents US 20170225969, US 20140255794, US 20130248778, US 20140162872, and US 20200206691 (equivalent of WO20170205722A1) are cited for the reasons noted in the International Search Report.

Claims not rejected over prior art
	Claims 1 – 7, 20, 22, 23 are allowed.
	Claims 8 – 17 would be allowable if amended to overcome the claim objections noted above.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152